Citation Nr: 1221159	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for polyarthralgia.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia and Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Offices (RO).  In a July 2008 rating decision by the RO in Huntington, West Virginia, the RO denied entitlement to a disability rating in excess of 10 percent for polyarthralgia.  The Veteran perfected an appeal with respect to this issue.  This case has since been transferred to the Indianapolis, Indiana RO.  

By a March 2010 rating decision by the RO in Indianapolis, Indiana, the Veteran was denied entitlement to a TDIU.  He filed a notice of disagreement (NOD) in June 2010 with respect to this claim.  In April 2011, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective February 26, 2010.  The Veteran filed a NOD in May 2011 with respect to the assigned rating for PTSD.  Thereafter he was provided a separate statement of the case (SOC) in September 2011 for the issues of entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  

Reports of General Information, dated in January 2012, reflect that the Veteran was contacted VA on two occasions, stating that he did not receive either SOC issued in September 2011 and requested they be resent to his current address.  At that time, it was noted that the SOCs were not sent to the correct address; however, a review of the claims file indicates that in a December 2011 communication the Veteran's address was listed as being in Ohio rather than the Indiana address previously of record.  The Board observes that the January 2012 Report of General Information also reflects the Veteran indicated his address was in Ohio.  

In a February 2012 statement, the Veteran reported he was seeking an evaluation in excess of the 30 percent assigned for his PTSD and that he wished to pursue a "de novo" review of his TDIU claim.  Since this statement was provided within 60 days of the re-sending of the Veteran's SOCs, as noted per the January 2012 Reports of General Information, and indicates the Veteran's intention to continue the appeal on his claims for a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU, it may be construed as a valid substantive appeal for both issues.  See 38 C.F.R. § 20.202 (2011).  

The issues of entitlement to service connection for asthma, gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's polyarthralgia was productive of no more than nearly constant symptoms of pain, weakness and limited movement and restricted routine daily activities by less than 25 percent of the pre-illness level.  


CONCLUSION OF LAW

The criteria for a disability rating of no more than 20 percent for polyarthralgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 8863-6354 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's polyarthralgia has been rated by analogy under Diagnostic Code 6354, which provides ratings for chronic fatigue syndrome (CFS) consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  

A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b (2011).  

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current polyarthralgia warrants a higher disability rating than that currently assigned.  

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in March 2008, VA must review the evidence of record from March 2007.  

VA outpatient treatment reports from March 2007 to September 2011 reflect that the Veteran was continually treated for complaints of pain in the bilateral shoulders, elbows, knees, wrists, back and hips.  During this period the Veteran's other symptoms included muscle spasm, weakness, tenderness on palpation and good to full range of motion with reports at times of limitations in motion due to pain.  These records demonstrated the Veteran was regularly prescribed medication, including Tramadol and Vicodin.  He was also provided with injections on occasion and braces for the left knee, right elbow and back.  In December 2008, pursuant to an emergency department visit, he was also provided a TENS unit.  
In February 2010 and April 2010 VA outpatient treatment reports, the Veteran was noted to have an inability to lift weighted objects.  The Veteran also made several visits to the VA medical center (VAMC) emergency department for joint pain in November 2007, March 2008, September 2008, two separate occasions in December 2008, April 2010 and November 2010.  

At a May 2008 VA examination, the Veteran reported having pain in the hips, left shoulder, left elbow and occasional pain in the left knee.  All lab tests were noted by the examiner to be normal and negative for rheumatoid arthritis.  The examiner also noted there was no history of mixed connective tissue disease which could be the cause of polyarthralgia of the joints.  A physical examination revealed no complaints of pain in the left knee with a full range of motion, no pain on palpation of the right and left hip or left elbow and pain on palpation of the left shoulder.  There was a full range of motion of the left knee, right and left hips, left elbow, and a painful and mild limitation of the left shoulder to 145 degrees of flexion, 140 degrees of abduction and external rotation to 85 degrees.  After repetitive motion of the hips, the Veteran was noted to have easy fatigability and a lack of endurance but no pain and no additional limitation of range of motion.  His gait was normal, without assistive devices and he was able to squat, tiptoe and stay on his heels.  With repetitive motion in the left shoulder joint, the Veteran had increased pain, easy fatigability and a lack of endurance but no change in range of motion.  The right shoulder displayed no pain on palpation or movement and a full range of motion.  A review of the Veteran's last x-rays revealed a normal left knee study, postsurgical changes and degenerative changes in the right knee and no acute fracture, dislocation or degenerative changes in the left elbow or bilateral hips.  The Veteran was diagnosed with left shoulder pain, characterized as bursitis, occasional left elbow pain, and pain in both hip joints.  

In lay statements received in June 2010, the Veteran's friends and co-workers reported that the Veteran had daily, continuous and severe joint pain in the hips, knees, back, legs, ankles and shoulders.  These statements also indicated that his pain prevented him from doing a reasonable days work, he went to the VA hospital on several occasions for this condition, he was on strong pain medication, he slowed his pace a lot when shopping and they noticed his symptoms had gotten worse.  

At a January 2011 VA examination, the Veteran's history of symptoms included excessive fatigue, multiple joint aches and low back pain.  He reported the course since onset has been progressively worse and his current treatments included occupational and physical therapy with fair response.  The Veteran was also noted to wear a lumbar support, left ankle brace and bilateral knee braces.  Current symptoms included joint pain, stiffness and limited motion of the shoulders, right elbow, hips, knees, ankles, back and neck.  

A physical examination revealed normal muscle function and strength at five out of five in all extremities.  Multiple joint tenderness was noted in the shoulders, right elbow, hips ,knees and ankles.  A full range of motion of the elbows was demonstrated with no findings of objective evidence of pain on motion and no pain on motion or additional limitations of motion after repetitive motion.  Range of motion of the bilateral hips was from 30 degrees of extension to 112 degrees of flexion, 45 degrees of abduction, no objective evidence of pain on active motion and no pain on motion or additional limitations of motion after repetitive motion.  Range of motion of the bilateral knees was limited to 110 degrees of flexion on the right and to 106 degrees of flexion on the left, 0 degrees of extension bilaterally, objective evidence of pain on active motion and no pain on motion or additional limitations of motion after repetitive motion.  A full range of motion of the ankles was demonstrated with no findings of objective evidence of pain on motion and no pain on motion or additional limitations of motion after repetitive motion.  Lumbar spinal range of motion was limited to71 degrees of flexion, 29 degrees of extension decreasing to 28 degrees with third repetition, left lateral flexion to 23 degrees, right lateral flexion to 27 degrees, left lateral rotation to 29 degrees decreasing to 26 degrees with third repetition and right lateral rotation to 30 degrees decreasing to 24 degrees on third repetition.  No pain on motion was observed.  Neurological, reflex and sensory examinations were normal.  Motor examination revealed findings ranging from active movement against some resistance to active movement against all resistance of the elbows, wrists, fingers, thumbs, hips, knees, ankles and great toes.  Normal muscle tone with no atrophy was found.  

The Veteran's employment history indicated he was currently not employed but not retired for the last two to five years from working in a factory.  He stated he last worked in May 2008 and was let go because he could not keep up.  He stated he was denied Social Security disability benefits and was service connected at 20 percent, which was the only income he had.  He was diagnosed with polyarthralgia as an undiagnosed illness associated with chronic fatigue syndrome.  The effects on his occupation included the assignment to different duties, increased absenteeism, decreased mobility and problems with lifting and carrying and pain.  His multiple joint pains were also noted as moderately affecting all his daily activities.  

In a January 2011 VA outpatient treatment report, the Veteran reported having joint pain at an eight out of 10 in severity, although no joint restrictions were found, his joint mobility was within functional limits, he had good balance and standing and he was noted to be able to function independently.  In a February 2011 VA physical therapy noted, the Veteran was found to be able to perform light work consisting of frequent standing and walking, no restriction in sitting, pushing or pulling limited to a maximum of 20 pounds and frequent lifting or carrying a maximum of 10 pounds.  A June 2011 VA outpatient treatment report reflects that the Veteran complained of constant joint pain in the back, knees, shoulders and all major joints, at a seven out of 10 in severity, which worsened with prolonged sitting.  He reported that eight tabs of Vicodin a day were not helping relieve his pain and that, with medication, pain was at a six out of 10 in severity.  He stated that due to his pain he was unable to work or exercise.  A physical evaluation revealed a full range of motion in the upper and lower extremities with limited lumbar flexion due to tight muscles, muscle strength at five out of five, movements in all extremities and no joint edema.  The Veteran was diagnosed with chronic generalized arthralgia and prescribed Hydrocodone and continued on Tramadol, Edolac and Flexeril.  A September 2011 VA neurology consultation noted the Veteran's symptoms included chronic fatigue and generalized muscle pain through the neck, shoulders, the spine, low back, hips and some in the thighs.  The Veteran was assessed with fibromyalgia, migraines, a remote possibility of peripheral neuropathy and narcolepsy.  In September 2011 the Veteran reported continued gradual shoulder pain that was more constant than intermittent, as well as burning and aching.  He was assessed as being referred to occupational therapy for increased strength, increased active range of motion, decreased pain and his rehab potential was found to be fair.  

After a careful review of the evidence of record, the Board finds that the Veteran's polyarthralgia more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 6354, but no higher.  In this regard, the Board has based its conclusions on the medical evidence of record, which shows symptoms productive of nearly constant symptoms of pain, weakness and limited movement and restricted routine daily activities by less than 25 percent of the pre-illness level.  VA outpatient treatment reports throughout the period of the appeal reflect that the Veteran has been continually treated for multiple joint and back pain for which he was provided medication, therapy, a TENS unit, assistive braces, injections and occupational and physical therapy.  These records also reflect that the Veteran continued to seek treatment at the VAMC emergency department when pain was not controlled by medications in November 2007, March 2008, September 2008, two separate occasions in December 2008, April 2010 and November 2010.  Moreover, a February 2010 VA outpatient treatment report reflects that the Veteran reported that he could not carry more than a gallon of milk and April 2010 VA physical therapy notes indicated that he had a reduced range of motion, an inability to lift weighted objects, he had limited gains although treatment was helpful and therapy was noted to be of limited benefit.  A February 2011 VA physical therapy note reflects that the Veteran was able to perform light work consisting of frequent standing and walking, no restriction in sitting, pushing or pulling limited to a maximum of 20 pounds and frequent lifting or carrying a maximum of 10 pounds.  

VA examinations in May 2008 and January 2011 also demonstrated the Veteran's continual multiple joint pain and limitations of activity.  The January 2011 VA examination noted the effects of the Veteran's symptoms on his occupation included the assignment to different duties, increased absenteeism, decreased mobility, problems with lifting and carrying and pain and that his multiple joint pains were also moderately affecting all his daily activities.  

Therefore, the Board finds that the Veteran's polyarthralgia, more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 6354.  

Although a 20 percent disability rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 20 percent for polyarthralgia at any time throughout the duration of the appeal, as there is no evidence of symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in period of incapacitation of at least four but less than six weeks total duration per year.  In this case while the evidence demonstrates the Veteran has nearly constant symptoms which restrict routine daily activities, such do not demonstrate that his daily activities are restricted to the level of 50 to 75 percent.  In this regard, the Board observes that the Veteran's range of motion findings for all joints involved, including his back, include findings of limitation of motion of the lumbar spine and mild limitation of motion of the hips but generally all joints have been found to be within normal or functional limits as most recently demonstrated in the June 2011 VA outpatient treatment report.  In addition, a January 2011 VA outpatient treatment report revealed findings that the Veteran was able to function independently and in a February 2011 VA occupational therapy note, he was assessed as being able to perform light work.  Finally, the Board finds that the evidence of record does not demonstrate that the Veteran had any incapacitating episodes which required bed rest and treatment by a physician for periods from four to less than six weeks.  

Therefore, the Board finds that polyarthralgia more nearly approximates the criteria for a 20 percent disability rating, but no higher.  Accordingly, resolving all reasonable doubt in favor of the Veteran a disability rating of 20 percent for polyarthralgia is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's contentions and the lay statements by his friends and co-workers with regard to the severity of his symptoms for his service-connected polyarthralgia.  While the Board does not doubt the sincerity of their belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, they are simply not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any event, to the extent that the some of the Veteran's subjective complaints and the lay statements by friends and co-workers are consistent with the objective evidence of record, the Board has thus, accorded them equal weight and granted the above described increase.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for the Veteran's [polyarthralgia] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 


ORDER

A disability rating of 20 percent, but no more, is granted for polyarthralgia, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU must be remanded for further development.  

PTSD

The Board observes that the last VA examination of record was conducted in January 2011 and the last VA outpatient treatment reports associated with the record are dated in September 2011.  

In a May 2011 statement, the Veteran reported that he had daily panic attacks which increased with the more people he was around.  He also reported having memory problems and that he had lost three jobs in the past 10 years because he was unable to get along with other employees or managers.  

VA outpatient treatment reports from February 2011 to June 2011 reflected the Veteran's PTSD symptoms included subjective reports of being a bit paranoid, awakening from sleep and feeling as if he wanted to kill somebody and adverse reaction to fireworks with crying and nightmares.  Objective findings during this time included looking untidy, acting needy and moderately demanding and being somewhat argumentative.  

As the Veteran was last provided a VA examination in January 2011, just over one year ago, and the Veteran's statements and medical evidence of record indicate a possible worsening of symptoms, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from September 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected disabilities, mainly his PTSD and polyarthralgia.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

The Veteran's service-connected disabilities include: PTSD, rated as 30 percent disabling; polyarthralgia as undiagnosed illness, rated as 20 percent disabling per this decision; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined disability rating for his service-connected disabilities is 60 percent.  Thus, the Veteran does not meet the schedular criteria.  38 C.F.R. § 4.16(a).  The provisions of 38 C.F.R. § 4.16(b) are for application where the Veteran's service-connected disabilities do not meet the schedular criteria pursuant to 38 C.F.R. § 4.16(a) and extraschedular consideration is thus, warranted.

The essential issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A February 2011 VA physical therapy note reflects that the Veteran was able to perform light work consisting of frequent standing and walking, no restriction in sitting, pushing or pulling limited to a maximum of 20 pounds and frequent lifting or carrying a maximum of 10 pounds.  

A January 2011 VA examination noted the Veteran's reports that he was currently not employed but not retired for the last two to five years from working in a factory.  He stated he last worked in May 2008 and was let go because he could not keep up.  The effects of the Veteran's symptoms on his occupation included the assignment to different duties, increased absenteeism, decreased mobility, problems with lifting and carrying and pain and that his multiple joint pains were also moderately affecting all his daily activities.  

In a May 2011 statement, the Veteran reported that he had lost three jobs in the past 10 years because he was unable to get along with other employees or managers and it was felt that he could not handle the job and could not keep up because of joint pain.  

In light of the above information, the Board finds that the provisions of 38 C.F.R. § 4.16(b) are for application.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review particularly in view of any additional information procured in connection with the Board's remand of the claim for an increased disability rating for the Veteran's service-connected PTSD, in order to assess the impact of the Veteran's PTSD, polyarthralgia, tinnitus and hearing loss upon his employment/employability.  

The Board also finds the claim for TDIU is inextricably intertwined with the claim for an increased rating for PTSD being remanded and the adjudication of the TDIU claim may depend on the outcome of the claim for an increased rating for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from September 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA psychiatric examination of the Veteran's PTSD by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of PTSD should consist of all necessary testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD and its effect on his occupational and social functioning, his employment, and his activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the above development has been completed, the AMC/RO should arrange for a VA examination of the Veteran by an appropriate specialist for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All relevant testing should be performed.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (PTSD, polyarthralgia, tinnitus, hearing loss and any other disability for which service connection may have established) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete explanation for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


